Citation Nr: 0031290	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-15 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on verified active duty from June 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision issued in June 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the veteran's claim for a 
rating in excess of 30 percent for his service-connected 
PTSD.  An RO decision in August 1998 increased the rating for 
PTSD from 30 to 50 percent, effective from the date of 
receipt of the increased rating claim in April 1997.  As the 
50 percent evaluation is less than the maximum available 
under the applicable diagnostic criteria, and the veteran has 
not withdrawn his increased rating claim, his claim remains 
in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In a statement received by the RO in October 1998, the 
veteran requested a Board hearing; however, he subsequently 
withdrew that request in his substantive appeal received by 
the RO in June 1999.  

A review of the claims file reveals that in a November 1999 
VA Form 646, the veteran's representative indicated that the 
veteran had raised a claim for a total disability rating 
based on individual unemployability (TDIU).  Since this 
matter has not been adjudicated by the RO, it is referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's service-connected PTSD is productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking, or mood; it is not manifested by total social and 
occupational impairment.




CONCLUSION OF LAW

The schedular criteria for a 70 percent rating for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.125-4.130, Diagnostic Code 9411 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned for his 
PTSD should be increased to reflect more accurately the 
severity of his symptomatology.  The Board is satisfied that 
all relevant facts have been properly developed, and no 
further assistance to the veteran is required to comply with 
the duty to assist the veteran mandated by 38 U.S.C. § 5103A.  
In this connection, the Board finds that the May 1998 VA 
examination and the VA outpatient treatment reports, which 
evaluated the status of the veteran's disability, are 
adequate for rating purposes.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

The veteran served in the 306th Combat Engineer Battalion 
during World War II and participated in the invasions of 
Angaur and Peleliu.  Service connection for PTSD was granted 
by a March 1996 RO decision and a 30 percent disability 
rating was assigned, effective December 1994.  The rating 
remained unchanged until a rating decision issued in August 
1998, which assigned a 50 percent evaluation for the 
veteran's PTSD, effective from the date of receipt of the 
current increased rating claim in April 1997.

VA outpatient treatment records from May 1997 to October 1998 
show that the veteran participated in biweekly group sessions 
for World War II and Korean War veterans for PTSD and saw a 
counselor for individual treatment sessions for PTSD, 
depression and anxiety secondary to his PTSD.  The veteran 
reported an increase in his anger/irritability level and his 
PTSD symptoms in May 1997 with a notation of moderate to 
severe PTSD, major depressive disorder and anxiety.  At July 
1997 treatment sessions, the veteran discussed how his anger 
continued to hold him back and complained of tossing and 
turning, as well as talking and mumbling a lot in his sleep, 
lost motivation and increased frustration with an inability 
to identify any pattern to his increase in symptoms.  He 
spent most of his time alone or with his wife, he had no 
friends outside his family or his VA group, and was isolated 
a majority of the time.  After an increase in his medication, 
the veteran reported that he was sleeping better and his 
anger/irritability level had decreased a little and that the 
intrusive thoughts had slowed somewhat with the cooler 
weather returning. 
However, in October 1997, the veteran reported that his 
anxiety was worse and that he was not sleeping well, sleeping 
a total of 3 or 4 hours nightly, waking 2 to 3 times with 
difficulty getting back to sleep and with intrusive thoughts.  
Sometimes nightmares woke him and at other times it was a 
feeling of being very startled.  The record shows an 
assessment of chronic PTSD, high moderate to severe; major 
depressive disorder; and anxiety state, not otherwise 
specified (NOS) with a Global Assessment of Functioning (GAF) 
score of 49.  (See American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(Fourth Ed. 1994) (DSM-IV) adopted by the VA at 38 C.F.R. §§ 
4.125 and 4.126.)  Two weeks later the veteran reported that 
he continued to ruminate on his World War II experiences, 
continued to dream about them on a regular basis, continued 
to have intrusive thoughts and flashbacks on a daily basis 
even though he avoided things that could trigger them.  He 
continued to have difficulty sleeping as reported earlier and 
found little pleasure in life but denied suicidal and 
homicidal ideation.  The impression was changed to chronic, 
severe PTSD, and moderate major depressive disorder with a 
GAF score of 35.  

Additional VA outpatient clinic records show that, in 
November 1997, the veteran reported that he had difficulty 
getting his mind to slow down; that his thoughts were 
constantly racing about his military and other experiences; 
and that when he tried to force himself to focus on other 
things, his concentration only lasted for a short period of 
time.  He also complained of increased irritability and 
depression.  He further indicated that he continued to 
isolate himself and seemed only to focus on negative 
experiences, such as the war, his son's murder, business 
losses, etc.  The impression was chronic, severe PTSD and 
moderate major depressive disorder, secondary to PTSD, high 
moderate.  At February and March 1998 treatment sessions, the 
veteran reported that he was afraid of undergoing 
electroconvulsive therapy (ECT), which his psychiatrist had 
recommended, because he was worried about losing what mental 
facilities he had left.  The veteran continued to have 
difficulty sleeping, even under  medication, with nightmares 
occurring 2 or more times weekly and intrusive thoughts and 
flashbacks on a daily basis, continuing to interfere with all 
facets of his life.  At an April 1998 session, the veteran 
felt that he would be better off dead but would not hurt 
himself due to his family.  He continued to have difficulty 
with energy, concentration and motivation; nightmares and 
intrusive thoughts of his war experiences haunted him; his 
anxiety, anger and irritability levels were very high; and he 
only left home for medical appointments and grocery shopping.  
The veteran reported that he had not been able to force 
himself to be around others or to do yard work; that he was 
missing church more frequently; and that he was not getting 
much out of group and individual therapy.  In July 1998, the 
veteran indicated that he had intrusive thoughts several 
times a day and that their intensity and length had increased 
and that he could not keep himself from being very snippy at 
his wife.  He continued to isolate himself but had started 
going to church 2 to 3 times a month.  In August 1998, the 
veteran reported that he was having frequent crying spells at 
home and even in public.  By October 1998, the veteran 
continued to have sleeping difficulties and nightmares with 
intrusive thoughts several times a day and continued to 
isolate at home unless he had to take his wife shopping or 
come for medical appointments.  From February to October 
1998, the assessment was chronic PTSD, severe, with recurrent 
major depressive disorder, severe, and a GAF score of 35.

At a May 1998 VA examination, the veteran reported that he 
was retired but as retirement continued, his PTSD symptoms 
continued to worsen as he had fewer activities to distract 
him from unwanted intrusive thoughts.  He stated that he had 
difficulty falling asleep and only slept 3 or 4 hours even 
though he is on trazodone, typically being awakened by a 
nightmare or dream.  Then he would yell and scream and become 
combative.  Upon awakening, he was very anxious, sweaty and 
unable to fall asleep.  His social contacts were limited; he 
belonged to no clubs or organizations; and he saw a brother 
or went to the senior citizens' center occasionally.  On 
examination, the veteran was cooperative, polite and answered 
all questions in a thoughtful manner.  He started out 
composed but became more tearful, upset and anxious as he 
talked about his experiences in the military and had to stop 
the interview frequently to recompose himself so he could 
continue speaking.  His affect vacillated between somewhat 
constricted and extremely tearful and moderately anxious.  
The examiner noted that it was clear that the veteran had 
intense and fairly severe guilt over his conduct in the war 
even though he recognized that if had he not engaged in the 
activities, many more lives would have been lost.  The 
veteran denied any suicidal or homicidal ideation, 
hallucinations or delusions.  Recent and remote memory was 
intact for current events and past history.  The examiner 
opined that the veteran continued to have symptoms of PTSD on 
a chronic basis.  Unlike past interviews, however, it 
appeared that his symptoms had increased significantly in 
severity, being severe at that time.  In the examiner's 
opinion, the veteran's anxiety and depression were secondary 
to his PTSD.  Despite the veteran having made every effort to 
treat his disorder, he remained significantly affected by 
PTSD.  He had recurrent nightmares, intrusive and unwanted 
thoughts virtually on a daily basis; he had difficult 
sleeping; PTSD had significantly altered his ability to 
maintain any kind of social functioning, therefore he 
remained very socially isolated.  The diagnosis was PTSD, 
severe in nature, with significant impairment in social 
functioning, specifically difficulty in establishing and 
maintaining relationships outside that with his wife.   The 
examiner assigned a GAF score of 50, noting that the 
veteran's level of disability as a result of his PTSD was 
significantly higher than reflected in his disability rating 
of 30 percent.

According to the regulations, a mental disorder shall be 
evaluated "based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a).  

The veteran's PTSD is rated at 50 percent under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under that diagnostic code a 
50 percent evaluation is assigned if there is occupational 
and social impairment due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment in short-term and 
long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work relationships.  A 70 percent evaluation is assigned if 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is assigned if there is total social and 
occupational impairment due to symptoms including gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2000).

The Board concludes that the veteran's symptomatology 
warrants a 70 percent rating, but no higher.  The Board notes 
that the veteran's GAF score was 50 at his last PTSD 
examination and has tended to be 35-49 for outpatient 
treatment since October 1997 and was consistently 35 since 
February 1998.  The Board observes that a GAF score of 41-50 
indicates serious symptoms and serious impairment in social, 
occupational, or school functioning (e.g., no friends), while 
a GAF score of 31 to 40 indicates major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  See DSM-IV.

The Board realizes that a GAF score is not determinative by 
itself.   However, outpatient treatment reports from May 1997 
to October 1998 revealed a rather dramatic increase in 
symptoms and GAF scores of 35 to 49, mostly 35, denoting 
significant impairment.  While the May 1998 VA psychiatric 
examination showed a GAF score of 50, the VA examiner 
commented that there had been a significant change in the 
veteran's condition, noting that the veteran's level of 
disability as a result of his PTSD was significantly higher 
than reflected in his disability rating of 30 percent.  Thus, 
the overall disability picture is more consistent with severe 
social and industrial impairment.  In light of the above, it 
is the decision of the Board that an increased rating of 70 
percent is warranted.  

However, a 100 percent rating is not warranted as the medical 
evidence overall does not show the criteria for a rating in 
excess of 70 percent.  That is, there is no medical evidence 
of gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives or 
own name.  In particular, the Board notes that the May 1998 
examination report noted that the veteran had no delusions, 
hallucinations, suicidal thoughts or homicidal thoughts.  On 
examination, the veteran was cooperative, polite and answered 
all questions in a thoughtful manner.  His memory was not 
impaired.  As such, the evidence when considered in its 
totality does not present a picture of impairment for a 100 
percent rating as contemplated by the rating criteria.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his PTSD has  
necessitated frequent periods of hospitalization.  The 
veteran has not been hospitalized recently and the record 
reflects that, although retired, his retirement was not due 
to his PTSD.  Under these circumstances, the Board finds that 
the veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 70 percent rating for PTSD is granted, 
subject to the law and regulations governing the payment of 
VA monetary benefits.




		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 9 -


- 1 -


